DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on August 17, 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).
The listing of references in paragraphs [0008]-[0009] of the as-filed specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 5-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as explained in paragraph [0002] of the as-filed specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 9, the phrase “a metal or metal-like oxide film layer” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “metal-like oxide”), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). It is not clear exactly what is encompassed by the term “metal-like oxide”. It is further unclear how the compound SixNy can be considered a “metal or metal-like oxide”.
From the compounds listed in claim 9 and disclosed in paragraph [0017] of the as-filed specification, TixOy and AlxOy are understood to be examples of metal oxides. SixOy appears to be an example of a metal-like oxide, where “metal-like oxide” is interpreted to mean an oxide of a metalloid element. Therefore, the phrase “metal or metal-like oxide” is interpreted to encompass metal oxides and metalloid oxides.
Silicon nitride (SixNy), however, is not a metal oxide or a metalloid oxide. The current language of claim 8 does not appear to encompass nitrides of metals or metalloids. Absent further clarification, for the purposes of applying prior art, the limitation of claim 8 is interpreted as requiring that the plating layer includes a main metal layer and a metal or metal-like oxide or SixNy film layer
Regarding claim 8, the limitation reciting “wherein the plating layer includes a main metal layer and a metal or metal-like oxide film layer outside the main metal layer” is indefinite because it is not clear what is meant by the term “outside”. It is not clear if “outside” is meant to refer to a relative arrangement of the main metal layer and the metal or metal-like oxide film layer, or if it is solely meant to require that the metal or metal-like oxide film layer is separate from the main metal layer. Absent further clarification from the instant specification, this limitation is interpreted only to require that the plating layer includes a main metal layer and a metal or metal-like oxide film layer as two separate layers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 9, as explained in the indefiniteness rejection above, the limitation reciting “wherein the metal or metal-like oxide film is any one of SixOy, TixOy, AlxOy and SixNy” appears to broaden the scope of claim 8 by including SixNy as one of the possible compounds for the metal or metal-like oxide film. Since a layer made of SixNy does not appear to meet the limitation requiring that the plating layer includes a metal or metal-like oxide film layer, this embodiment does not further limit the subject matter of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdenski et al. (US 2014/0218263).
Regarding claims 1, 2, and 7, Burdenski et al. teaches a radome (vehicle decorative plate) for installation on the front of a motor vehicle, such to serve as an emblem or a part of a radiator grill (Abstract, [0002]-[0004], [0009]). The radome comprises a first plate (1; curved substrate) and a second plate (2; curved covering) which are adhered to each other ([0039], Fig. 3). Each of the plates can be slightly arched or in the form of a flat bowl (curved) ([0008], [0039]). The first plate is made from a clear, transparent plastic [0046].
The radome displays a pattern (3) which is formed on the interior surface (1a; concave back surface) of the first plate (1; curved substrate) as a thin metallic layer (4; display layer) via precipitated metallic vapors [0040]. Burdenski et al. teaches that the metallic layer is formed in recessed areas (7) of the interior surface (1a) using a stencil (9) in order to form a predetermined pattern without any unintentionally coated areas ([0040], [0049]-[0051], Figs. 3-4).
The limitation of claim 1 reciting “a display layer, after the curved substrate is coated with a plating layer, unnecessary parts of the plating layer being removed by laser engraving to process the plating layer into the display layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
The limitation directed to the method of removing certain unnecessary parts of a plating layer by a laser engraving process is interpreted as requiring the structure wherein the display layer is a discontinuous thin coating of metal. There does not appear to be a structural difference between the metallic layer of Burdenski et al. and the display layer resulting from the claimed method because the vapor-coated metallic layer (4) of Burdenski et al. is a very thin layer that is formed only in certain desired areas.
Regarding claim 3, Burdenski et al. teaches all of the limitations of claim 1 above and further teaches that a protective coating (6; anti-scratch layer) is applied to the exterior (1b) of the first plate (opposite the display layer) ([0052]-[0054]). 
Regarding claim 6, Burdenski et al. teaches all of the limitations of claim 1 above and further teaches that after the metallic layer (4; display layer) is formed on the first plate (1), a lacquer layer (5; protective paint layer) is formed over the metallic layer and the interior (1a) of the first plate to protect from mechanical influences and corrosion ([0013], [0041], Fig. 3). After the lacquer is applied, the first plate and the second plate are adhered to each other ([0054]), such that the metallic layer and the lacquer layer are covered with the second plate (2; curved covering).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caruso et al. (US 2021/0384622).
Regarding claims 1-3 and 7, Caruso et al. teaches a decorative radome (vehicle decorative plate) used to provide a badge for the front of a vehicle (vehicle emblem), wherein the radome comprises a radio-transmissive substrate (21; curved substrate), a decorative layer (24; display layer), and an overmolded layer (26; curved covering) ([0011], [0093], Figs. 2-3).
The radio-transmissive substrate can be transparent so that the decorative layer arranged on the second surface (23; concave back surface) of the substrate can be seen therethrough ([0097], Figs. 2-3). The first surface (22; convex display surface) of the radio-transmissive substrate opposite the decorative layer can be provided with a hard-coat (28; anti-scratch layer) to increase the abrasion resistance thereof [0123].


    PNG
    media_image1.png
    350
    855
    media_image1.png
    Greyscale

Fig. 2 of Caruso et al. (US 2021/0384622) showing a decorative radome comprising, from exterior to interior, a hard-coat layer (28), a radio-transmissive substrate (21), a decorative layer (24), and an overmolded layer (26).

The decorative layer (24; display layer) is preferably a thin coating of a metal, metalloid, or metal/metalloid alloy, which is formed by deposition methods such as physical vapor deposition ([0021], [0110]). The decorative layer is applied only to a portion of the second surface (23) of the substrate (21), wherein such selective application can be achieved by using a shadow mask during deposition of the decorative layer ([0105], [0108]).
The limitation of claim 1 reciting “a display layer, after the curved substrate is coated with a plating layer, unnecessary parts of the plating layer being removed by laser engraving to process the plating layer into the display layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
The limitation directed to the method of removing certain unnecessary parts of a plating layer by a laser engraving process to form a display layer is interpreted as requiring the structure wherein the display layer is a discontinuous thin coating of metal. There does not appear to be a structural difference between the decorative layer of Caruso et al. and the display layer resulting from the claimed method because the vapor-deposited decorative layer (24) is a thin metallic coating that is selectively applied to the radio-transmissive substrate only in certain areas.
Regarding claims 1, 4, 5, and 7, Caruso et al. teaches a decorative radome (vehicle decorative plate) used to provide a badge for the front of a vehicle (vehicle emblem), wherein the radome comprises a radio-transmissive substrate (21; curved covering), a decorative layer (24; display layer), and an overmolded layer (26; curved substrate) ([0011], [0093], Figs. 2-3). 
The overmolded layer (26; curved substrate) has a second surface (23; convex display surface) and a third surface (27; concave back surface), wherein the decorative layer is located on the second surface (Figs. 2-3). The radio-transmissive substrate can be transparent so that the decorative layer can be seen therethrough ([0097], Figs. 2-3). The first surface (22) of the radio-transmissive substrate located opposite the decorative layer can be provided with a hard-coat (28; anti-scratch layer) to increase the abrasion resistance thereof [0123].
The decorative layer (24; display layer) is preferably a thin coating of a metal, metalloid, or metal/metalloid alloy, which is formed by deposition methods such as physical vapor deposition ([0021], [0110]). The decorative layer is applied only to a portion of the second surface (23) of the substrate (21), wherein such selective application can be achieved by using a shadow mask during deposition of the decorative layer ([0105], [0108]).
The limitation of claim 1 reciting “a display layer, after the curved substrate is coated with a plating layer, unnecessary parts of the plating layer being removed by laser engraving to process the plating layer into the display layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
The limitation directed to the method of removing certain unnecessary parts of a plating layer by a laser engraving process to form a display layer is interpreted as requiring the structure wherein the display layer is a discontinuous thin coating of metal. The method of forming the display layer (i.e. by coating the curved substrate with a plating layer) does not impart any additional structure to the final product. Regardless of whether the display layer is formed on the back surface of the curved covering or on the front surface of the curved substrate, the structure of the vehicle decorative plate is identical once the covering and the substrate are attached to one another to form the final product. Therefore, there does not appear to be a structural difference between the decorative emblem of Caruso et al. and the vehicle decorative plate resulting from the claimed method because the vapor-deposited decorative layer (24; display layer) of Caruso et al. is a thin metallic coating that is selectively applied only in certain areas of the interface between the radio-transmissive substrate (21; curved covering) and the overmolded layer (26; curved substrate).
Regarding claim 6, Caruso et al. teaches all of the limitations of claim 1 above and further teaches that a hard-coat (28; protective paint layer) can be provided on the portion of second surface (23) of the radio-transmissive substrate (21) to increase the bonding strength between the decorative layer (24) and the substrate or to tune the visual appearance of the decorative layer ([0103], Figs. 2-3). Therefore, Caruso et al. teaches a layer structure wherein the display layer is covered with a protective paint layer and a curved covering.
The limitation of reciting “wherein the display layer is coated with a protective paint layer and then covered with the curved covering” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
This limitation is interpreted as requiring the layer structure wherein a protective paint layer is arranged between the display layer and the curved covering. As explained above with respect to claim 1, the method of forming the layers and the order of the steps performed to form those layers does not impart any additional structure to the final product. There does not appear to be a structural difference between the decorative radome of Caruso et al. and the vehicle decorative plate resulting from the claimed method because the completed decorative radome of Caruso et al. has a layer structure wherein the hard-coat (28; protective paint layer) is arranged between the decorative layer (24; display layer) and the radio-transmissive substrate (21; curved covering).

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2001/0055214).
Regarding claims 1 and 2, Chang teaches a rear-view mirror device (vehicle decorative plate) comprising a transparent or semi-transparent casing (4; curved covering), a coating layer (6; display layer) formed by a vacuum plating surface treatment, and a protective layer (7; curved substrate) formed over the coating layer on the outer surface of the casing ([0019]-[0021], Fig. 3).

    PNG
    media_image2.png
    672
    480
    media_image2.png
    Greyscale

Fig. 3 of Chang (US 2001/0055214) showing a rear-view mirror device comprising a casing (4) covered with a coating layer (6) and a protective layer (7).

As illustrated in Fig. 3, the casing and protective layer are both curved, and the protective layer has a convex display surface and a concave back surface wherein the coating layer is located on the concave back surface. The protective layer is further formed of a wear-resistant transparent paint [0021].
The limitation of claim 1 reciting “a display layer, after the curved substrate is coated with a plating layer, unnecessary parts of the plating layer being removed by laser engraving to process the plating layer into the display layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
The limitation directed to the method of removing certain unnecessary parts of a plating layer by a laser engraving process to form a display layer is interpreted as requiring the structure wherein the display layer is a discontinuous thin coating of metal. The method of forming the display layer (i.e. by coating the curved substrate with a plating layer) does not impart any additional structure to the final product. Regardless of whether the display layer is formed on the back surface of the curved covering or on the front surface of the curved substrate, the structure of the vehicle decorative plate is identical once the covering and the substrate are attached to one another to form the final product. Therefore, there does not appear to be a structural difference between the rear-view mirror device of Chang and the vehicle decorative plate resulting from the claimed method because the coating layer (6; display layer) of Chang is formed by a vacuum plating surface treatment on the interface between the protective layer (7; curved substrate) and the casing (4; curved covering) and is processed by laser engraving to remove a predetermined portion (unnecessary parts) of the coating layer to form a light-transmissible portion (5) [0020].
Regarding claims 1 and 4, Chang teaches a rear-view mirror device (vehicle decorative plate) comprising a transparent or semi-transparent casing (4; curved substrate), a coating layer (6; display layer) formed by a vacuum plating surface treatment, and a protective layer (7; curved covering) formed over the coating layer on the outer surface of the casing ([0019]-[0021], Fig. 3).
As illustrated in Fig. 3, the casing and protective layer are both curved, and the casing has a convex display surface and a concave back surface wherein the coating layer is located on the convex display surface. The protective layer is further formed of a wear-resistant transparent paint [0021].
The limitation of claim 1 reciting “a display layer, after the curved substrate is coated with a plating layer, unnecessary parts of the plating layer being removed by laser engraving to process the plating layer into the display layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
The limitation directed to the method of removing certain unnecessary parts of a plating layer by a laser engraving process to form a display layer is interpreted as requiring the structure wherein the display layer is a discontinuous thin coating of metal. Therefore, there does not appear to be a structural difference between the rear-view mirror device of Chang and the vehicle decorative plate resulting from the claimed method because the coating layer (6; display layer) of Chang is formed by a vacuum plating surface treatment on the casing (4; curved substrate) and is processed by laser engraving to remove a predetermined portion (unnecessary parts) of the coating layer to form a light-transmissible portion (5) [0020].
Regarding claim 7, Chang teaches all of the limitations of claim 1 above and further teaches that the light-transmissible portion (5) formed by laser engraving can include a trademark pattern (51) corresponding to a car manufacturer’s logo ([0026], Fig. 4), such that the rear-view mirror is a vehicle emblem.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burdenski et al. (US 2014/0218263) as applied to claim 1 above, and further in view of Hall et al. (US 2017/0015802).
Regarding claims 8 and 9, Burdenski et al. teaches all of the limitations of claim 1 above. Burdenski et al. further teaches that the metallic layer (4; display layer, plating layer) is preferably made from gold, tin, or indium ([0015], [0046]) but does not expressly teach that the plating layer which forms the display layer further includes a metal or metal-like oxide film layer.
However, in the analogous art of decorations for automotive trim parts, Hall et al. teaches decorative coatings for plastic substrates which can be used as decorative metal finishes for interior or exterior automotive trim parts, specifically, for example, as a decorative badge for an automobile ([0002], [0123]). Hall et al. teaches that the decorative coating includes a spectrally controlling system and a stress controlling system, wherein the spectrally controlling system comprises alternating layers of different materials having various thicknesses in order to produce a desired optical effect for the coated substrate ([0019], [0028], [0042], Figs. 1-3). Hall et al. teaches that the spectrally controlling system can comprise adjacent layers of transparent materials such as SiO2 (metal-like oxide film) and absorbing layers such as CrZr, indium, tin, etc. (main metal layer), wherein the optical thicknesses of the layers can be adjusted in order to achieve a desired reflected color ([0022], [0028]-[0030], Figs. 2-3). Hall et al. further teaches that the stress controlling system may be a single layer of material, such as SiOx, which produces a high level of compressive stress to ensure that the overall residual stress of the decorative coating is maintained at the desired level ([0035], [0040], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radome of Burdenski et al. by including a metal or metal-like oxide film layer, such as a layer of SixOy, adjacent to the main metal layer, as taught by Hall et al., for the benefit of adjusting the color displayed by the reflective metal layer and/or to balance the residual stress of the decorative layer.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso et al. (US 2021/0384622) as applied to claim 1 above, and further in view of Hall et al. (US 2017/0015802).
Regarding claims 8 and 9, Caruso et al. teaches all of the limitations of claim 1 above and teaches that the decorative layer (24; display layer, plating layer) is preferably a reflective layer and includes any suitable metal (e.g. indium or tin), metalloid, or metal/metalloid alloy that provides the desired reflectivity [0110]. Caruso et al. further teaches that the reflective layer (main metal layer) can be abutted by additional layers for tuning of the color and residual stress of the reflective layer ([0111]), but does not expressly teach that the plating layer which forms the display layer further includes a metal or metal-like oxide film layer.
However, in the analogous art of decorations for automotive trim parts, Hall et al. teaches decorative coatings for plastic substrates which can be used as decorative metal finishes for interior or exterior automotive trim parts, specifically, for example, as a decorative badge for an automobile ([0002], [0123]). Similar to Caruso et al., Hall et al. teaches that the decorative coating includes a spectrally controlling system and a stress controlling system, wherein the spectrally controlling system comprises alternating layers of different materials having various thicknesses in order to produce a desired optical effect for the coated substrate ([0019], [0028], [0042], Figs. 1-3). Hall et al. teaches that the spectrally controlling system can comprise adjacent layers of transparent materials such as SiO2 (metal-like oxide film) and absorbing layers such as CrZr, indium, tin, etc. (main metal layer), wherein the optical thicknesses of the layers can be adjusted in order to achieve a desired reflected color ([0022], [0028]-[0030], Figs. 2-3). Hall et al. further teaches that the stress controlling system may be a single layer of material, such as SiOx, which produces a high level of compressive stress to ensure that the overall residual stress of the decorative coating is maintained at the desired level ([0035], [0040], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative radome of Caruso et al. by including a metal or metal-like oxide film layer, such as a layer of SixOy, adjacent to the main metal layer, as taught by Hall et al., for the benefit of adjusting the color displayed by the reflective metal layer and/or to balance the residual stress of the decorative layer, consistent with the teachings of Caruso et al.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2001/0055214) as applied to claims 2 and 4 above, and further in view of Guretsky et al. (US 2018/0254551).
Regarding claim 3, Chang teaches all of the limitations of claim 2 above. Although Chang teaches that the coating layer (6; display layer) is covered with a protective layer (7; curved substrate) of a wear-resistant transparent paint, such as PU ([0021]), the reference does not expressly teach that the curved substrate has an anti-scratch layer thereon located opposite the display layer.
However, in the analogous art of vehicle decorations, Guretsky et al. teaches a radome for a motor vehicle comprising a design element (2; display layer), such as a logo, in the form of a metallic layer formed by PVD which is arranged between a support (4; curved covering) and a transparent coating (5; curved substrate) ([0016]-[0017], Fig. 1). Similar to Chang, Guretsky et al. teaches that the transparent coating may comprise known polymers such as polyurethane, and may be provided with a further coating if necessary to protect the radome surface against mechanical or chemical influences [0020]. Guretsky et al. teaches that the further coating may be provided, for example, as a scratch-resistant coating (anti-scratch layer) when the weathering properties of the coating are not sufficient [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-view mirror device of Chang by providing an anti-scratch layer on the surface of the polyurethane protective layer opposite the metallic coating layer, as taught by Guretsky et al., for the benefit of further protecting the surface of the device from damage.
Regarding claim 5, Chang teaches all of the limitations of claim 4 above. Although Chang teaches that the coating layer (6; display layer) is covered with a protective layer (7; curved covering) of a wear-resistant transparent paint, such as PU ([0021]), the reference does not expressly teach that the curved covering has an anti-scratch layer thereon located opposite the display layer.
However, in the analogous art of vehicle decorations, Guretsky et al. teaches a radome for a motor vehicle comprising a design element (2; display layer), such as a logo, in the form of a metallic layer formed by PVD which is arranged between a support (4; curved substrate) and a transparent coating (5; curved covering) ([0016]-[0017], Fig. 1). Similar to Chang, Guretsky et al. teaches that the transparent coating may comprise known polymers such as polyurethane, and may be provided with a further coating if necessary to protect the radome surface against mechanical or chemical influences [0020]. Guretsky et al. teaches that the further coating may be provided, for example, as a scratch-resistant coating (anti-scratch layer) when the weathering properties of the coating are not sufficient [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-view mirror device of Chang by providing an anti-scratch layer on the surface of the polyurethane protective layer opposite the metallic coating layer, as taught by Guretsky et al., for the benefit of further protecting the surface of the device from damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shurish et al. (US 2018/0159207) teaches a vehicle radome including a front piece (354), an optional intermediary piece (374), and a back piece (366), wherein a decorative layer (386) comprising a metal or metalloid deposited by PVD can be applied to any one or more of the back surface of the front piece, the front surface of the intermediary piece, and the front surface of the back piece ([0032]-[0033], Figs. 3A, 3C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785